Me.. Justice Hutchison
delivered the opinion of the Court.
The object of this certiorari is to annul an order of the District Court of San Juan restraining the Governor of Puerto Eico from putting into effect Act No. 99 of 1931 (Session Laws, 626). This order was obtained at the commencement of the suit wherein complainants alleged that some of them had been named to fill municipal offices by virtue of the provisions of Act No. 53 of 1928, and that they had a right to certain salaries and emoluments and to continue in office until the ninth of January, 1933; that they or some of them were electors, residents and taxpayers; that the Legislature passed Act No. 99 of 1931, which is void; that the complainants would suffer the imposition of illegal *805taxes; that the complainants would he subject to a multiplicity of suits and would suffer irreparable damage; that they were without any other remedy in the ordinary course of the law, and that the action so brought was their sole remedy. The prayer was for a decree, that the act in question was unconstitutional and void; and that in consequence thereof it was the duty of respondents not to make certain appointments provided for in the said act and that they should abstain from making them.
The government contends that this was necessarily a suit for an injunction. The interveners, complainants in the court below, maintain that the action is not a suit for an injunction, but is for the enforcement of an obligation on the part of the Governor not to act, or, in other words, not to take any step under the law, alleged by complainants to be null and void.
If the act authorizing the appointments in question be constitutional, the right and the duty of the Governor to make them is plain. Unless the act authorizing those appointments be unconstitutional, no duty to abstain from making them can arise under the Civil Code, in equity, or under general Municipal Law. The act of the Legislature is presumed to be constitutional. In the absence of a prima facie showing strong enough to overcome that presumption, no court should attempt to tie the hands of the Governor either permanently or pendente lite.
An action to compel by injunction, whether mandatory or prohibitory, the performance of an alleged duty to abstain from making the appointments is a suit for an injunction. Neither the name given by complainants to the motion for a provisional remedy nor the name of the order granting the relief so sought is important. “A rose by any other name would smell as sweet.” Neither a temporary injunction as such, nor an order in the nature of a temporary injunction, although in the guise of a measure to secure the effectiveness *806of a possible judgment, should issue as a matter of course at the behest of every litigant. Neither should be granted unless the trial judge be first convinced that complainants have raised some serious constitutional question and that the probable outcome of their suit will be a decree in their favor.
Certiorari, as defined by Compiled Statutes, section 1349, is “a writ issued by a superior to an inferior court requiring the latter to send to the former a certified copy of some proceeding therein pending, ... in cases where procedure is not according to the course of the law, ...” Subdivision (h) of section 2 of “An Act to secure the effectiveness of judgments,” (Comp. Stat. 1911, Sec. 5234) provides that: (Italics ours) “With respect to cases not provided for in the preceding rules, the court shall, m its discretion <amd in accordance with egmty, adopt such measures as it may deem proper to secure the effectiveness of the judgment.” It may be conceded in passing, (although we would not be understood as so holding) that complainants in a suit for an injunction may apply for and obtain an order under this subdivision or under subdivision (d) of the same section. The granting of equitable relief in the nature of a temporary injunction under either of these subdivisions as a matter of course, without the exercise of any caution or judicial discretion, is an error of procedure.
In the instant case the district judge did not consider the merits of the constitutional questions involved. He felt that he was not free to challenge the grounds upon which complainants rested their claims of unconstitutionality, that complainants were entitled as a matter of right to the provisional remedy requested, and that he had no discretion as to granting or refusing such relief. This mistaken view of his power and duty resulted in an error of procedure. He did not exercise any discretion, either sound or judicial.
The questions going to the jurisdiction of this Court, as presented by interveners, do not demand extended discussion.
*807By the setting of a ease a court does not exhaust its power to fix a day for a hearing, hut may either postpone or advance such hearing at any time.
We shall not stop to consider the power of the Legislature to fix terms of court or to authorize the calling of special terms hy the Governor. If the Governor were powerless to call a special term, the question would then arise as to whether the judges may not act of their own volition and whether such action would he a valid exercise of judicial power. The Court itself has no complaint to make of an invasion of its judicial power.
The reasons for calling the special session were sufficiently stated, we think, in the call. In any event, a majority of the Court as now constituted are of the opinion that the previous call conferred all the authority needed for a disposition of the instant proceeding. There has been no formal adjournment of the first special session of the season.
Two members of this Court are absent from the Island. If they had been summoned by cable they could not have arrived in time for either of the special sessions. Their presence could not have been obtained without a long delay which would have defeated the purpose of the special session. The law does not require the performance of impossibilities, nor the doing of a vain and idle thing. The notice served upon a majority of the members of this court present on the Island was sufficient.
The order complained of by petitioners will he reversed.
Mr Chief Justice Del Toro and Mr. Justice Texidor took no part in the decision of this case.